Case: 1:21-mc-00015-BYP Doc #: 2 Filed: 03/11/21 1 of 1. PageID #: 13




PEARSON, J.


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE: REQUEST TO UNSEAL                        )
DOCUMENTS IN A CRIMINAL MATTER                  )     CASE NO. 1:21MC15
                                                )
                                                )
                                                )     JUDGE BENITA Y. PEARSON
                                                )
                                                )
                                                )
                                                )     JUDGMENT ENTRY



       Having filed its Order, the Court hereby enters judgment against the Interested Party.

This Judgment Entry constitutes entry of judgment pursuant to Fed. R. Civ. P. 58.



       IT IS SO ORDERED.


  March 11, 2021                               /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge
